Case 2:19-cv-05692-ER Document 3 Filed 03/03/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR EASTERN DISTRICT OF PENNSYLVANIA

JOHN MAHONEY ; NO. 2:19-cv-05692-ER
Plaintiff :
Hon. Eduardo C. Robreno

EDGE FITNESS, LLC.
Defendant

 

JOINT STIPULATION OF DISMISSAL UNDER RULE 41(A)(1)(A)/(Il)

Plaintiff John Mahoney, by and through his undersigned counsel, and Defendant
Edge Fitness, LLC., by and through its undersigned counsel, hereby jointly stipulate,
agree, and consent to the dismissal of all claims asserted in the Complaint, with prejudice,
pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each Party shall; bear
his or its own costs and expenses incurred in connection with this action.

GLANZBERG TOBIA LAW, P.C, JACKSON LEWIS, P.C.

BY: /s/David S. Glanzberg BY: /s/Joseph Lynett

123 South Broad Street, Ste 1640 44 South Broadway, 14" Floor
Philadelphia, PA 19109 White Plains, NY 10601

(215) 981-5400 (914) 872-6888
dglanzberg@aol.com joseph.lynett @jacksonlewis.com
Attorney for Plaintiff Attorney for Defendant

Dated: March 3, 2020
